ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
George Hicks Construction, Inc.             )      ASBCA No. 59486
                                            )
Under Contract No. 73-0008-7647             )

APPEARANCE FOR THE APPELLANT:                      Chad E. Woodruff, Esq.
                                                    Woodruff & Love
                                                    Talladega, AL

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Jamal A. Rhinehardt, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 1 March 2016




      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59486, Appeal of George Hicks
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals